                 Case 19-11534-CSS                 Doc 237        Filed 08/13/19           Page 1 of 12




                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE

                                                                      )
In re:                                                                ) Chapter 11
                                                                      )
CHARMING CHARLIE HOLDINGS INC., et al., 1                             ) Case No. 19-11534 (CSS)
                                                                      )
                                       Debtors.                       ) (Jointly Administered)
                                                                      )

         AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
            ON AUGUST 14, 2019, AT 2:00 P.M. (PREVAILING EASTERN TIME)


UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION/CERTIFICATION
OF COUNSEL:

1.        Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
          to Maintain and Administer Their Existing Customer Programs and Honor Certain
          Prepetition Obligations Related Thereto and (II) Granting Related Relief [Docket No. 5;
          Filed 7/11/2019]

                   Related Documents:

                             A.        Interim Order (I) Authorizing the Debtors to Maintain and
                                       Administer Their Existing Customer Programs and Honor Certain
                                       Prepetition Obligations Related Thereto and (II) Granting Related
                                       Relief [Docket No. 84; Filed 7/12/2019]

                             B.        Certification of Counsel [Docket No. 212; Filed 8/11/2019]

                             C.        Proposed Order

                   Status:             An Order on this matter has been entered at Docket No. 235.

2.        Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
          to (A) Continue to Operate Their Cash Management System, (B) Honor Certain
          Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D)
          Continue to Perform Intercompany Transactions, (II) Granting Administrative Expense
          Status to Postpetition Intercompany Balances, and (III) Granting Related Relief [Docket
          No. 6; Filed 7/11/2019]
1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
     include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming Charlie International
     LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408); Charming Charlie USA, Inc.
     (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’ headquarters is: 6001 Savoy Drive, Ste. 600
     Houston, Texas 77036.


PHIL1 8156336v.1
              Case 19-11534-CSS         Doc 237     Filed 08/13/19    Page 2 of 12




                   Related Documents:

                         A.     Orders (I) Authorizing the Debtors to (A) Continue to Operate
                                Their Cash Management System, (B) Honor Certain Prepetition
                                Obligations Related Thereto, (C) Maintain Existing Business
                                Forms, and (D) Continue to Perform Intercompany Transactions,
                                (II) Granting Administrative Expense Status to Postpetition
                                Intercompany Balances, and (III) Granting Related Relief [Docket
                                No. 78; Filed 7/12/2019]

                         B.     Certification of Counsel [Docket No. 210; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 225.

3.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing, but Not
        Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
        Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
        Benefits Programs and (II) Granting Related Relief [Docket No. 7; Filed 7/11/2019]

                   Related Documents:

                         A.     Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                (A) Pay Prepetition Employee Wages, Salaries, Other
                                Compensation, and Reimbursable Employee Expenses and (B)
                                Continue Employee Benefits Programs and (II) Granting Related
                                Relief [Docket No. 80; Filed 7/12/2019]

                         B.     Certification of Counsel [Docket No. 219; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 226.

4.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Payment
        of Certain Prepetition Taxes and Fees and (II) Granting Related Relief [Docket No. 8;
        Filed 7/11/2019]

                   Related Documents:

                         A.     Interim Order (I) Authorizing the Payment of Certain Prepetition
                                Taxes and Fees and (II) Granting Related Relief [Docket No. 82;
                                Filed 7/12/2019]




PHIL1 8156336v.1
              Case 19-11534-CSS         Doc 237     Filed 08/13/19    Page 3 of 12



                         B.     Certification of Counsel [Docket No. 217; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 227.

5.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Determining Adequate
        Assurance of Payment for Future Utility Services, (II) Prohibiting Utility Providers from
        Altering, Refusing, or Discontinuing Utility Services, (III) Establishing Procedures for
        Determining Adequate Assurance of Payment, (IV) Authorizing Fee Payments to Engie
        for Services Performed, (V) Requiring Utility Providers to Return Deposits for Utility
        Services No Longer in Use, and (VI) Granting Related Relief [Docket No. 9; Filed
        7/11/2019]

                   Related Documents:

                         A.     Interim Order (I) Determining Adequate Assurance of Payment for
                                Future Utility Services, (II) Prohibiting Utility Providers From
                                Altering, Refusing, or Discontinuing Utility Services, (III)
                                Establishing Procedures for Determining Adequate Assurance of
                                Payment, (IV) Authorizing Fee Payments to Engie for Services
                                Performed, (V) Requiring Utility Providers to Return Deposits for
                                Utility Services No Longer in Use, and (VI) Granting Related
                                Relief [Docket No. 81; Filed 7/12/2019]

                         B.     Certification of Counsel [Docket No. 218; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 228.

6.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing Debtors to
        Pay Certain Prepetition Claims of Shippers, Import Claimants, and 503(b)(9) Claimants,
        and (II) Granting Related Relief [Docket No. 10; Filed 7/11/2019]

                   Related Documents:

                         A.     Interim Order (I) Authorizing Debtors to Pay Certain Prepetition
                                Claims of Shippers, Import Claimants, and 503(b)(9) Claimants
                                and (II) Granting Related [Docket No. 85; Filed 7/12/2019]

                         B.     Certification of Counsel [Docket No. 216; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 229.



PHIL1 8156336v.1
              Case 19-11534-CSS          Doc 237    Filed 08/13/19     Page 4 of 12



7.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
        to (A) Pay Their Obligations Under Insurance Policies Entered Into Prepetition, (B)
        Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or Purchase Insurance
        Coverage, (D) Maintain the Customs Surety Bonds, and (E) Enter Into a Premium
        Financing Agreement and Pay Premiums Thereunder and (II) Granting Related Relief
        [Docket No. 11; Filed 7/11/2019]

                   Related Documents:

                         A.     Interim Order (I) Authorizing the Debtors to (A) Pay Their
                                Obligations Under Insurance Policies Entered Into Prepetition, (B)
                                Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify,
                                or Purchase Insurance Coverage, (D) Maintain the Customs Surety
                                Bonds, and (E) Enter Into a Premium Financing Agreement and
                                Pay Premiums Thereunder and (II) Granting Related Relief
                                [Docket No. 83; Filed 7/12/2019]

                         B.     Certification of Counsel [Docket No. 213; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 230.

8.      Debtors’ Motion Seeking Entry of an Order (I) Extending Time to File Schedules of
        Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of
        Executory Contracts and Unexpired Leases, and Statements of Financial Affairs and (II)
        Granting Related Relief [Docket No. 17; Filed 7/11/2019]

                   Related Documents:

                         A.     Notice of Debtors’ Motion Seeking Entry of an Order (I)
                                Extending Time to File Schedules of Assets and Liabilities,
                                Schedules of Current Income and Expenditures, Schedules of
                                Executory Contracts and Unexpired Leases, and Statements of
                                Financial Affairs and (II) Granting Related Relief [Docket No. 91;
                                Filed 7/15/2019]

                         B.     Certificate of No Objection [Docket No. 209; Filed 8/11/2019]

                         C.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 231.

9.      Debtors’ Omnibus Motion Seeking Entry of an Order (I) Authorizing the Rejection of
        Certain Executory Contracts, Each Effective Nunc Pro Tunc to the Petition Date, and (II)
        Granting Related Relief [Docket No. 20; Filed 7/11/2019]



PHIL1 8156336v.1
              Case 19-11534-CSS         Doc 237     Filed 08/13/19    Page 5 of 12



                   Related Documents:

                         A.     Notice of Hearing Regarding Debtors’ Omnibus Motion Seeking
                                Entry of an Order (I) Authorizing the Rejection of Certain
                                Executory Contracts, Each Effective Nunc Pro Tunc to the Petition
                                Date, and (II) Granting Related Relief [Docket No. 93; Filed
                                7/15/2019]

                         B.     Notice of Filing of Revised Order in Connection with the Debtors’
                                Omnibus Motion Seeking Entry of an Order (I) Authorizing the
                                Rejection of Certain Executory Contracts, Each Effective Nunc
                                Pro Tunc to the Petition Date, and (II) Granting Related Relief
                                [Docket No. 143; Filed 7/24/2019]

                         C.     Certification of Counsel [Docket No. 215; Filed 8/11/2019]

                         D.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 232.

10.     Debtors’ Motion for Entry of an Order (I) Authorizing and Approving the Debtors’ Key
        Employee Retention Plan and (II) Granting Related Relief [Docket No. 142; Filed
        7/24/2019]

                   Related Documents:

                         A.     [SEALED] Notice of Confidential Exhibit to Debtors’ Motion for
                                Entry of an Order (I) Authorizing and Approving the Debtors’ Key
                                Employee Retention Plan and (II) Granting Related Relief [Docket
                                No. 173; Filed 8/2/2019]

                         B.     [REDACTED] Notice of Confidential Exhibit to Debtors’ Motion
                                for Entry of an Order (I) Authorizing and Approving the Debtors’
                                Key Employee Retention Plan and (II) Granting Related Relief
                                [Docket No. 174; Filed 8/2/2019]

                         C.     Debtors’ Motion to File Under Seal Confidential Exhibit to
                                Debtors’ Motion for Entry of an Order (I) Authorizing and
                                Approving the Debtors’ Key Employee Retention Plan and (II)
                                Granting Related Relief [Docket No. 176; Filed 8/2/2019]

                         D.     Certification of Counsel [Docket No. 214; Filed 8/11/2019]

                         E.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 233.



PHIL1 8156336v.1
              Case 19-11534-CSS          Doc 237    Filed 08/13/19    Page 6 of 12



11.     Debtors’ Motion for Entry of an Order (I) Authorizing and Approving the (A) Retention
        of Clear Thinking Group LLC and (B) Designation of Patrick M. Diercks as Chief
        Restructuring Officer Nunc Pro Tunc to the Petition Date, and (II) Granting Related
        Relief [Docket No. 144; Filed 7/24/2019]

                   Related Documents:

                         A. Certification of Counsel [Docket No. 211; Filed 8/11/2019]

                         B.     Proposed Order

                   Status:      An Order on this matter has been entered at Docket No. 234.

CONTESTED MATTERS:

12.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Assume the Consulting Agreement, (II) Approving Procedures for Store Closing Sales,
        (III) Approving the Implementation of Customary Store Bonus Program and Payments to
        Non-Insiders Thereunder, and (IV) Granting Related Relief [Docket No. 12; Filed
        7/11/2019]

                   Related Documents:

                         A.     Interim Order (with Revision of the Court) (I) Authorizing the
                                Debtors to Assume the Consulting Agreement, (II) Approving
                                Procedures for Store Closing Sales, (III) Approving the
                                Implementation of Customary Store Bonus Program and Payments
                                to Non-Insiders Thereunder, and (IV) Granting Related Relief
                                [Docket No. 87; Filed 7/12/2019]

                         B.     Notice of Filing of First Amendment to Letter Agreement
                                Governing Inventory Disposition Relating to Debtors’ Motion
                                Seeking Entry of Interim and Final Orders (I) Authorizing the
                                Debtors to Assume the Consulting Agreement, (II) Approving
                                Procedures for Store Closing Sales, (III) Approving the
                                Implementation of Customary Store Bonus Program and Payments
                                to Non-Insiders Thereunder, and (IV) Granting Related Relief
                                [Docket No. 152; Filed 7/26/2019]

                         C.     Declaration of SB360 Capital Partners, LLC In Support of
                                Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
                                Authorizing the Debtors to Assume the Consulting Agreement, (II)
                                Approving Procedures for Store Closing Sales, (III) Approving the
                                Implementation of Customary Store Bonus Program and Payments
                                to Non-Insiders Thereunder, and (IV) Granting Related Relief
                                [Docket No. 203; Filed 8/9/19]



PHIL1 8156336v.1
              Case 19-11534-CSS           Doc 237     Filed 08/13/19    Page 7 of 12




                   Response Deadline:    August 7, 2019 at 4:00 p.m.

                   Responses Received:

                         A.     Objection to Interim Order (I) Authorizing the Debtors to Assume
                                the Consulting Agreement, (II) Approving Procedures for Store
                                Closing Sales, (III) Approving the Implementation of Customary
                                Store Bonus Program and Payments to Non-Insiders Thereunder,
                                and (IV) Granting Related Relief [Docket No. 114; Filed
                                7/18/2019]

                         B.     Objection of Fort Bend Independent School District, et al. to
                                Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
                                Authorizing the Debtors to Assume the Consulting Agreement, (II)
                                Approving Procedures for Store Closing Sales, (III) Approving the
                                Implementation of Customary Store Bonus Program and Payments
                                to Non-Insiders Thereunder, and (IV) Granting Related Relief
                                [Docket No. 188; Filed 8/7/2019]

                         C.     Limited Objection of RPT Realty, L.P., Levin Management
                                Corporation, as Agent for The Shoppes at Flemington LLC and
                                SBV-Investments, LLC to Debtors’ Motion Seeking Entry of
                                Interim and Final Orders (I) Authorizing the Debtors to Assume
                                the Consulting Agreement, (II) Approving Procedures for Store
                                Closing Sales, (III) Approving the Implementation of Customary
                                Store Bonus Program and Payments to Non-Insiders Thereunder,
                                and (IV) Granting Related Relief [Docket No. 189; Filed 8/7/2019]

                         D.     Limited Objection of Hines Global REIT, Inc., QIC Properties US,
                                Inc., Regency Centers L.P, and SITE Centers Corp. to Debtors’
                                Motions for Final Orders Approving (A) Debtor In Possession
                                Financing, et al. and (B) Procedures For Store Closing Sales, et al.
                                [Docket No. 191; Filed 8/7/2019]

                         E.     Joinder of the Taubman Landlords in the Limited Objection of
                                Certain Landlords to Debtors Motions for Final Orders Approving
                                (A) Debtor In Possession Financing and (B) Procedures For Store
                                Closing Sales [Docket No. 194; Filed 8/7/2019]

                         F.     Partial Joinder of Northwood PL Holdings LLC to Limited
                                Objection of Hines Global REIT, Inc., QIC Properties US, Inc.,
                                Regency Centers, L.P., and Site Centers Corp. to Debtors’ Motions
                                for Final Orders Approving (A) Debtor in Possession Financing, et
                                al. and (B) Procedures for Store Closing Sales, et al. [Docket No.
                                195; Filed 8/7/2019]



PHIL1 8156336v.1
              Case 19-11534-CSS            Doc 237     Filed 08/13/19    Page 8 of 12



                             G.   Joinder of CBL & Associates Management, Inc. in the Limited
                                  Objection of Certain Landlords to Debtors’ Motions for Final
                                  Orders Approving (A) Debtor in Possession Financing and (B)
                                  Procedures for Store Closing Sales [Docket No. 196; Filed
                                  8/7/2019]

                             H.   Limited Objection of Kimco Arbor Lakes, S.C., LLC, Altacosita
                                  1692, LLC and Kimco 290 Houston II, LP to Debtors’ Motions for
                                  Final Order Approving (a) Debtor in Possession Financing, et. al.
                                  and (B) Procedures for Store Closing Sales, et al. [Docket No. 197;
                                  Filed 8/7/2019]

                             I.   Joinder by Westfield, LLC and Certain of Its Affiliates in
                                  Limited Objection [Doc. I.D. No. 191] to Debtors’ Motions for
                                  Final Orders Approving (A) Debtor In Possession Financing, et
                                  al. and (B) Procedures for Store Closing Sales, et al. [Docket
                                  No. 222; Filed 8/ 12/ 2019]

                   Status:        The objections of Maricopa County (Docket No. 114), Fort
                                  Bend Independent School District (Docket No. 188), CBL
                                  (Docket No. 196), Kimco (Docket No. 197), and Westfield
                                  (Docket No. 222) have been resolved. The Debtors are
                                  continuing in discussions with the remaining objecting parties in
                                  attempt to resolve the objections. This matter is going forward.

13.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
        (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV)
        Granting Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay,
        (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 15;
        Filed 7/11/2019]

                   Related Documents:

                             A.   Declaration in Support Declaration of Patrick Diercks in Support
                                  of the Debtors’ Motion Seeking Entry of Interim and Final Orders
                                  (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
                                  Authorizing the Debtors to Use Cash Collateral, (III) Granting
                                  Liens and Providing Superpriority Administrative Expense Status,
                                  (IV) Granting Adequate Protection to the Prepetition Lenders, (V)
                                  Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and
                                  (VII) Granting Related Relief [Docket No. 16; Filed 7/11/2019]

                             B.   Interim Order (WITH REVISION OF THE COURT) (I)
                                  Authorizing the Debtors to Obtain PostPetition Financing, (II)
                                  Authorizing the Debtors to use Cash Collateral, (III) Granting



PHIL1 8156336v.1
              Case 19-11534-CSS           Doc 237     Filed 08/13/19   Page 9 of 12



                                Liens and Providing SuperPriority Administrative Expenses Status,
                                (IV) Granting Adequate Protection to the PrePetition Lenders, (V)
                                Modifying Automatic Stay, (VI) Scheduling A Final Hearing, And
                                (VII) Granting Related Relief [Docket No. 86; Filed 7/12/2019]

                         C.     Notice of Proposed Final Order (I) Approving the Debtors’
                                Postpetition Financing, (II) Authorizing the Debtors’
                                Continued Use of Cash Colateral, (III) Granting liens and
                                Providing Superpriority Administrative Expense Status, (IV)
                                Granting Adequate Protection to the Prepetition Lenders, (V)
                                Modifying Automatic Stay, and (VI) Granting Related Relief
                                [Docket No. 236; Filed 7/13/2019]

                   Response Deadline:    August 7, 2019 at 4:00 p.m.

                   Responses Received:

                         A.     Objection to Interim Order (I) Authorizing the Debtors to Obtain
                                Postpetition Financing, (II) Authorizing the Debtors to Use Cash
                                Collateral, (III) Granting Liens and Providing Superpriority
                                Administrative Expenses Status, (IV) Granting Adequate
                                Protection to the Prepetition Lenders, (V) Modifying Automatic
                                Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                                Relief [Docket No. 103; Filed 7/17/2019]

                         B.     Objection to Debtors’ Interim Order (I) Authorizing the Debtors to
                                Obtain Postpetition Financing, (II) Authorizing the Debtors to Use
                                Cash Collateral, (III) Granting Liens and Providing Superpriority
                                Administrative Expense Status, (IV) Granting Adequate Protection
                                to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI)
                                Scheduling a Final Hearing, and (VII) Granting Related Relief
                                [Docket No. 168; Filed 8/1/2019]

                         C.     Travis County’s Objection to Interim Order (I) Authorizing the
                                Debtors to Obtain Postpetition Financing, (II) Authorizing the
                                Debtors to Use Cash Collateral, (III) Granting Liens and Providing
                                Superpriority Administrative Expense Status, (IV) Granting
                                Adequate Protection to the Prepetition Lenders, (V) Modifying
                                Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
                                Granting Related Relief [Docket No. 186; Filed 8/7/2019]

                         D.     Objection of Fort Bend Independent School District, et al. to
                                Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
                                Authorizing the Debtors to Obtain Postpetition Financing,
                                (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                                Liens and Providing Superpriority Administrative Expense Status,



PHIL1 8156336v.1
              Case 19-11534-CSS   Doc 237     Filed 08/13/19    Page 10 of 12



                          (IV) Granting Adequate Protection to the Prepetition Lenders, (V)
                          Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and
                          (VII) Granting Related Relief [Docket No. 187; Filed 8/7/2019]

                     E.   Limited Objection of RPT Realty, L.P., Levin Management
                          Corporation, as Agent for The Shoppes at Flemington LLC and
                          SBV-Investments, LLC to Entry of Final Orders (I) Authorizing
                          the Debtors to Obtain Postpetition Financing, (II) Authorizing the
                          Debtors to Use Cash Collateral, (III) Granting Liens and Providing
                          Superpriority Administrative Expense Status, (IV) Granting
                          Adequate Protection to the Prepetition Lenders, (V) Modifying
                          Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
                          Granting Related Relief [Docket No. 190; Filed 8/7/2019]

                     F.   Limited Objection of Hines Global REIT, Inc., QIC Properties US,
                          Inc., Regency Centers Corporation, SITE Centers Corp. to
                          Debtors’ Motions for Final Orders Approving (A) Debtor In
                          Possession Financing, et al. and (B) Procedures For Store Closing
                          Sales, et al. [Docket No. 191; Filed 8/7/2019]

                     G.   Limited Objection and Reservation of Rights of Clifton Lifestyle
                          Center, LLC in Response to the Debtors’ Motion Seeking Entry of
                          Interim and Final Orders (I) Authorizing the Debtors to Obtain
                          Postpetition Financing, (II) Authorizing the Debtors to Use Cash
                          Collateral, (III) Granting Liens and Providing Superpriority
                          Administrative Expense Status, (IV) Granting Adequate Protection
                          to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI)
                          Scheduling a Final Hearing, and (VII) Granting Related Relief
                          [Docket No. 193; Filed 8/7/2019]

                     H.   Joinder of the Taubman Landlords in the Limited Objection of
                          Certain Landlords to Debtors Motions for Final Orders Approving
                          (A) Debtor In Possession Financing and (B) Procedures For Store
                          Closing Sales [Docket No. 194; Filed 8/7/2019]

                     I.   Partial Joinder of Northwood PL Holdings LLC to Limited
                          Objection of Hines Global REIT, Inc., QIC Properties US, Inc.,
                          Regency Centers, L.P., and Site Centers Corp. to Debtors’ Motions
                          for Final Orders Approving (A) Debtor in Possession Financing, et
                          al. and (B) Procedures for Store Closing Sales, et al. [Docket No.
                          195; Filed 8/7/2019]

                     J.   Joinder of CBL & Associates Management, Inc. in the Limited
                          Objection of Certain Landlords to Debtors’ Motions for Final
                          Orders Approving (A) Debtor in Possession Financing and (B)




PHIL1 8156336v.1
              Case 19-11534-CSS           Doc 237     Filed 08/13/19    Page 11 of 12



                                  Procedures for Store Closing Sales [Docket No. 196; Filed
                                  8/7/2019]

                             K.   Limited Objection of Kimco Arbor Lakes, S.C., LLC, Altacosita
                                  1692, LLC and Kimco 290 Houston II, LP to Debtors’ Motions for
                                  Final Order Approving (a) Debtor in Possession Financing, et. al.
                                  and (B) Procedures for Store Closing Sales, et al. [Docket No. 197;
                                  Filed 8/7/2019]

                             L.   Joinder by Westfield, LLC and Certain of Its Affiliates in
                                  Limited Objection [Doc. I.D. No. 191] to Debtors’ Motions for
                                  Final Orders Approving (A) Debtor In Possession Financing, et
                                  al. and (B) Procedures for Store Closing Sales, et al. [Docket
                                  No. 222; Filed 8/ 12/ 2019]

                   Status:        The objections of Maricopa County (Docket No. 103), Certain
                                  Texas Counties (Docket No. 168), Travis County (Docket No.
                                  186), Fort Bend Independent School District (Docket No. 187),
                                  CBL Landlords (Docket No. 196), and Kimco parties (Docket
                                  No. 197) have been resolved. The Debtors are continuing in
                                  discussions with the remaining objecting parties in attempt to
                                  resolve the additional objections. This matter is going forward.

14.     Debtors’ Motion Seeking Entry of an Order (I) Authorizing and Approving Procedures to
        Reject Executory Contracts and Unexpired Leases and (II) Granting Related Relief
        [Docket No. 18; Filed 7/11/2019]

                   Related Documents:

                             A.   Notice of Debtors’ Motion Seeking Entry of an Order (I)
                                  Authorizing and Approving Procedures to Reject Executory
                                  Contracts and Unexpired Leases and (II) Granting Related Relief
                                  [Docket No. 92; Filed 7/15/2019]

                   Response Deadline:    August 7, 2019 at 4:00 p.m.

                   Responses Received:

                             A.   Objection to Debtors’ Motion Seeking Entry of an Order (I)
                                  Authorizing and Approving Procedures to Reject Executory
                                  Contracts and Unexpired Leases and (II) Granting Related Relief
                                  [Docket No. 169; Filed 8/1/2019]

                             B.   Limited Objection of RPT Realty, L.P., Levin Management
                                  Corporation as Agent for The Shoppes at Flemington LLC and
                                  SBV-Investments, LLC to Debtors’ Motion Seeking Entry of an



PHIL1 8156336v.1
              Case 19-11534-CSS      Doc 237      Filed 08/13/19   Page 12 of 12



                             Order (I) Authorizing and Approving Procedures to Reject
                             Executory Contracts and Unexpired Leases and (II) Granting
                             Related Relief [Docket No. 192; Filed 8/7/2019]

                   Status:   The objection of Maricopa County (Docket No. 169) has been
                             resolved. The Debtors are continuing in discussions with the
                             remaining objecting parties in attempt to resolve the objections.
                             This matter is going forward.


Dated: August 13, 2019                  /s/ Michael W. Yurkewicz
Wilmington, Delaware                    Domenic E. Pacitti (DE Bar No. 3989)
                                        Michael W. Yurkewicz (DE Bar 4165)
                                        Sally E. Veghte (DE Bar 4762)
                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 426-1189
                                        - and -
                                        Matthew M. Murphy (admitted pro hac vice)
                                        Nathan S. Gimpel (admitted pro hac vice)
                                        Matthew Smart (admitted pro hac vice)
                                        PAUL HASTINGS LLP
                                        71 South Wacker Drive, Suite 4500
                                        Chicago, Illinois 60606
                                        Telephone: (312) 499-6000

                                        Todd M. Schwartz (admitted pro hac vice)
                                        PAUL HASTINGS LLP
                                        1117 South California Avenue
                                        Palo Alto, California 94304
                                        Telephone: (650) 320-1800

                                        Proposed Co-Counsel to the Debtors and Debtors in
                                        Possession




PHIL1 8156336v.1
